Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is taken in response to Applicants’ Amendment and Remarks filed on 12/3/2020.  
Examiner’s Amendment
	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	    	Withdrawn claims 7-13 are now cancelled:

Allowable Subject Matter
1.	Claims 1-6, 14-18, 21-22 are allowed as explained below.
Reasons for Allowance
2.	All independent claims substantially recite the limitation "thermally annealing the donor substrate and dielectric layer by heating in an inert environment to form blisters at the peak implant position".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816